                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 PEACOCK AUTOMOTIVE, LLC,

               Plaintiff,                                 CIVIL ACTION NO.: 4:18-cv-60

        v.

 FCA US LLC,

               Defendant.


                                          ORDER

       Presently before the Court is the parties’ stipulation of dismissal with prejudice pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 49.) Accordingly, the Court hereby

DISMISSES this case WITH PREJUDICE. The Clerk shall TERMINATE all motions and

deadlines and CLOSE this case.

       SO ORDERED, this 1st day of May, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
